Blackford, J.
This was an action of assumpsit brought by The Stale Bank of Indiana, as indorsee of a bill of exchange, against Jacob Ilayes, as indorser. The bill was drawn at Lawrenceburgh, in this state, on one Henry Raymond, New Orleans. The defendant pleaded the general issue.
On the trial, the plaintiff introduced the bill of exchange described in the declaration, and proved the drawee’s acceptance and the defendant’s indorsement. She then offered in evidence a protest of the bill, but the evidence was objected to, and the objection sustained. The cause was submitted to a jury. There being no evidence of the dishonor of the bill, the Court instructed the jury to find a verdict for the defendant. The plaintiff thereupon suffered a non-suit, and a judgment for costs was rendered against her.
The bill of exchange was a foreign one. Buckner v. Finley, 2 Peters, 586; and a protest was, therefore, neces*401sary to charge the indorser. Byles on Bills, 149. There being no evidence of a protest, the jury were correctly instructed to find for the defendant. Crookshank v. Kellogg, 8 Blackf. 256.
P. L. Spooner, for the appellant.
A. Brower, for the appellee.
As the plaintiff voluntarily abandoned her suit, she can have no right to an appeal. Evans v. Phillips, 4 Wheaton, 73.
Per Curiam.
The appeal is dismissed with costs.